Citation Nr: 0121365	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents Educational Assistance (DEA) 
benefits under Chapter 38, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from June 1942 to October 1945 
and from December 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   

This case must be remanded because VA outpatient treatment 
(VAOPT) records of another veteran (with the same last name 
as the deceased veteran in this case) have been inadvertently 
commingled in the claim file of the veteran in this case.  
These should be removed prior to final appellate 
adjudication.  

Since this case must be remanded for the foregoing, the Board 
also notes that records of the veteran's VA hospitalization 
in October 1996 are not on file and that only a portion of 
the discharge summary of his VA hospitalization in May 1983 
is on file.  Also, it appears that in 1983 the Social 
Security Administration (SSA) requested VA clinical records 
and, thus, all SSA records should be obtained.  Also, the RO 
attempted to contact a VA physician who, it appears, may also 
have treated the veteran on a fee-basis, in order to obtain 
any outstanding private clinical records.  It is not clear 
whether this physician responded but if he is still a VA 
physician, an explanation is in order as to why no such 
records are on file.  

The veteran died on October [redacted], 1997 at a VA hospital and the 
death certificate lists the cause of death as an acute 
myocardial infarction due to a myocardial infarction as a 
consequence of upper gastrointestinal bleeding and that 
another significant condition contributing to death but not 
related to the myocardial infarction was "?Ischemia."  

It is contended that the veteran had a nervous breakdown 
while stationed in Germany during his second period of 
service because being in Germany reminded him of the death of 
service comrades during combat in Germany during his first 
period of service (page 3 of the June 2001 Travel Board 
hearing).  It is asserted that this nervous condition led to 
an ulcer for which VA prescribed him Zantac (page 3).  It is 
alleged that during his second period of service, he was 
treated for the ulcers, which contributed to his death.  
(page 5).  

In an April 1998 letter the appellant maintained that the 
veteran was treated for nerves and a heart problem during his 
second period of military service.  

However, at the Travel Board hearing it was also alleged that 
VA was at fault for not properly checking and maintaining the 
veteran's level of Coumadin, a blood thinner, and that this 
also contributed to the veteran's upper gastrointestinal 
bleeding and thus to his death.  To this extent, it appeals 
that the appellant is claiming entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 but the RO has not yet 
adjudicate this claim.  

Also, in the April 1998 letter the appellant stated that two 
private physicians and a VA physician (as noted above) had 
stated that the veteran was 100 percent disabled due to 
service-connected disability (or apparently from 
disability(ies) which it is asserted are related to service).  
From this it appears, that the appellant may be asserting 
entitlement to dependency and indemnity compensation (DIC) 
under either 38 U.S.C.A. § 1311(a)(2) or § 1318(b), under 
which DIC is payable as if the death were service-connected 
when the veteran dies in receipt of or entitled to receive 
compensation for service connected disability(ies) 
continuously rated totally disabling for a specified period 
of years (8 years for § 1311(a)(2) and 10 years for 
§ 1318(b)).  However, the RO has not yet adjudicated this 
claim.  Because the claim for DEA)benefits under Chapter 38 
is inextricably intertwined with the claim for service 
connection for the cause of the veteran's death, adjudication 
of that issue is deferred.  

Accordingly, this case is REMANDED for the following:

1.  The RO should remove from the claim 
file the VAOPT records which belong to 
another veteran and assure that any 
outstanding VAOPT records of the veteran 
in this case, which were sought when the 
wrong VAOPT were associated with the 
claim file, are obtained and associated 
with the claim file.  

2.  The RO should contact the appellant 
and request the names, addresses and 
dates of treatment of all medical care 
providers, both VA and private, who 
treated the veteran for psychiatric, 
cardiovascular, and gastrointestinal 
disability since military service. After 
the requested information and any 
necessary authorization have been 
received, all records not already 
included in the claims folder should be 
obtained, to include those from the 
physicians listed in the appellant's 
April 1998 letter.  This should include 
obtaining the complete discharge 
summaries of VA hospitalizations in May 
1983 and October 1996.  Once obtained, 
all records must be associated with the 
claims folder.  

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and her representative so 
notified and informed that they should 
obtain such records, if they exist.  

4.  The RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
pertinent to the veteran, together with 
copies of medical records reviewed in 
connection with any such claims.  

5.  The RO should have the claim file 
review by appropriate VA physicians to 
determine, based on the evidence on file, 
whether the veteran had a psychiatric 
disorder, to include post-traumatic 
stress disorder (PTSD); cardiovascular 
disease; or gastrointestinal disease, to 
include ulcer disease, or any combination 
of the these, which was or were of 
service origin.  

6.  An appropriate physician should also 
be asked to review the claims folder and 
express an opinion, if possible, as to 
whether the veteran's taking of Coumadin 
(or equivalent medication) prescribed by 
VA contributed in any way to his death 
and, if so, whether there was any VA 
fault in failing to properly check or 
maintain his Coumadin (or equivalent 
medication) prescribed by VA.  All 
diagnoses and opinions reached should be 
expressed in terms of the degree of 
probability that a disorder or 
relationship existed, e.g., is it more 
probable than not that the claimed 
disorder or relationship existed.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should 
readjudicate this claim.  The RO should 
also adjudicate entitlement to service 
connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. 
§ 1151.  The RO should also adjudicate 
entitlement to DIC under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318(b), as 
appropriate.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


